UNITED RETAIL GROUP REPORTS SECOND QUARTER 2007 RESULTS Rochelle Park, New Jersey, September 11, 2007 – United Retail Group, Inc. (NASDAQ-GM: “URGI”) today announced operating results for the second quarter and first six months of fiscal 2007, ended August 4, 2007. Second Quarter Results For the second quarter, net sales increased 1% to $122.3 million from $120.9 million in the prior year period.Comparable store sales declined 1% for the fiscal quarter.Comparable store sales data does not include online sales, which increased 52% for the quarter versus the same quarter last year. Gross profit for the second quarter was 23.0% of net sales compared with 26.4% of net sales for the comparable period in the previous year.Gross profit decreased principally because of lower merchandise margins and higher marketing expenditures, which resulted from increased promotional activity to manage inventory. General, administrative and store operating expenses for the second quarter were 20.4% of net sales compared with 21.2% of net sales for the second quarter of 2006.The improvement was due principally to a reduction in bonus compensation. Operating income for the second quarter was $3.2 million compared with $6.3 million in the prior year period. Net income for the second quarter was $2.2 million, or $0.16 per diluted share, versus $5.0 million, or $0.35 per diluted share, in the second quarter of 2006.Income taxes had a disparate impact on the two years.Net income included a provision for income taxes of $1.3 million in the second quarter of fiscal 2007 compared with $1.7 million in the second quarter of fiscal 2006.Assuming a normalized income tax rate of 39.0% in both periods, adjusted net income for the second quarter of fiscal 2007 would have been $2.1 million, or $0.15 per diluted share, versus adjusted net income of $4.0 million, or $0.29 per diluted share, in the comparable period of fiscal 2006. ~ more ~ Six-Month Results For the first six months of the fiscal year, net sales increased 1% to $233.3 million from $230.3 million in the prior year period.Comparable store sales for the first half of the fiscal year were flat.Comparable store sales data does not include online sales, which increased 52% for the first six months versus the first six months of 2006. Gross profit for the first six months was 22.9% of net sales compared with 26.2% of net sales for the comparable period in the previous year.Gross profit decreased principally because of lower merchandise margins and higher marketing expenditures. General, administrative and store operating expenses for the first six months were 21.6% of net sales compared with 22.1% of net sales for the first six months of 2006.The improvement was due principally to a reduction in bonus compensation. Operating income for the first half of the fiscal year was $3.2 million compared with$9.3 million in the prior year period. Net income for the first half of the fiscal year was $2.3 million, or $0.16 per diluted share, versus $6.9 million, or $0.49 per diluted share, in the prior year period.Income taxes had a disparate impact on the two years.Net income included a provision for income taxes of $1.3 million in the first half of fiscal 2007 compared with $2.8 million in the same period of fiscal 2006.Assuming a normalized income tax rate of 39.0% in both periods, adjusted net income for the first six months of fiscal 2007 would have been $2.2 million, or $0.16 per diluted share, versus adjusted net income of $5.9 million, or $0.42 per diluted share, in the comparable period of fiscal 2006. Raphael Benaroya, the Company’s Chairman of the Board, President and Chief Executive Officer, commented:“As I previously stated, we experienced softness in consumer spending during the first half of the fiscal year and unseasonable weather patterns during the first half of the Spring season.In response, we increased our promotional activity to bring inventory in line, which impacted our merchandise margins.However, we experienced growth in customer transactions in total as well as per average store for the second quarter and first half of the year.We believe that we are solidly positioned in our merchandise assortments and inventory levels for the Fall selling season.We continue to have confidence in the fundamentals of our business and we remain focused on implementing our long-term growth strategy.” ~ more ~ Use of Non-GAAP Financial Measures The Company has provided non-GAAP adjusted net income and earnings per diluted share information for the three months and six months ended August 4, 2007 in this release, in addition to providing financial results in accordance with generally accepted accounting principles.This supplemental information reflects, on a non-GAAP, adjusted basis, the Company’s net income and earnings per diluted share based upon a normalized tax rate of 39.0%.This supplemental non-GAAP financial information is provided to enhance the reader’s overall understanding of the Company’s financial performance.The non-GAAP financial information should be considered in addition to, not as a substitute for or as being superior to, net income, earnings per share or other measures of financial performance prepared in accordance with GAAP.A reconciliation of this non-GAAP financial information to GAAP amounts is included in a supplemental table at the end of this release. United Retail Group, Inc. is a specialty retailer of large-size women’s fashion apparel, footwear and accessories featuring AVENUE® brand merchandise.The Company operates 483 AVENUE® stores with 2,139,000 square feet of selling space, as well as the AVENUE.COM website at www.avenue.com As Previously Released United Retail Group, Inc., a specialty retailer of large-size women’s fashion apparel, and Redcats USA, Inc., a subsidiary of Redcats Group, a leading home shopping marketer of apparel and home products, today announced that United Retail Group has entered into a definitive agreement to be acquired by Redcats USA, Inc. * * * The above release contains certain brief forward-looking statements concerning the Company’s operations and performance.The Company cautions that any forward-looking statements are summary in nature, involve risks and uncertainties and are subject to change based on various important factors, many of which may be beyond the Company’s control.Accordingly, the Company’s future performance and financial results may differ materially from those expressed or implied in any such forward-looking statements.The following additional factors, among others, could also affect the Company’s actual results and could cause actual results to differ materially from those expressed or implied in any forward-looking statements included in this release or otherwise made by management: threats of terrorism; war risk; shifts in consumer spending patterns, overall economic conditions; the impact of increased competition; variations in weather patterns; uncertainties relating to execution of the Company’s product repositioning strategy; store lease expirations;increases in interest rates; the ability to retain, hire and train key personnel; risks associated with the ability of the Company’s manufacturers to deliver products in a timely manner; political instability and other risks associated with foreign sources of production and increases in fuel costs. The reports filed by the Company with the Securities and Exchange Commission contain additional information on these and other factors that could affect the Company’s operations and performance. The Company does not intend to update the forward-looking statements contained in the above release, which should not be relied upon as current after today’s date. Contact: George R. Remeta Investor Relations: Vice Chairman and Chief Administrative Officer Cara O’Brien/Leigh Parrish Press: Melissa Merrill United Retail Group, Inc. Financial Dynamics (201) 909-2110 (212) 850-5600 UNITED RETAIL GROUP, INC. 2ND QTR 2007 (000'S) Consolidated Statements Of Operations 13 weeks ended 26 weeks ended (Unaudited) (Unaudited) (Unaudited) (Unaudited) August 4, July 29, Percent August 4, July 29, Percent 2007 2006 + or - 2007 2006 + or - Net sales $122,272 $120,912 1.1% $233,296 $230,332 1.3% Cost of goods sold, including buying and occupancy costs 94,202 89,036 5.8% 179,766 170,030 5.7% Gross profit 28,070 31,876 -11.9% 53,530 60,302 -11.2% General, administrative and store operating expenses 24,888 25,622 -2.9% 50,335 51,011 -1.3% Operating income 3,182 6,254 -49.1% 3,195 9,291 -65.6% Interest income 388 413 -6.1% 648 638 1.6% Interest expense (108) (49) - (200) (191) - Income before income taxes 3,462 6,618 -47.7% 3,643 9,738 -62.6% Provision for income taxes 1,271 1,661 -23.5% 1,337 2,844 -53.0% Net income $2,191 $4,957 -55.8% $2,306 $6,894 -66.6% Weighted average shares outstanding: Basic 13,803 13,505 13,760 13,448 Diluted 14,132 14,155 14,133 14,160 Net incomeper common share: Basic $0.16 $0.37 $0.17 $0.51 Diluted $0.16 $0.35 $0.16 $0.49 Consolidated Condensed (Unaudited) (Unaudited) Balance Sheets August 4, July 29, 2007 2006 (1) Assets Cash and cash equivalents $51,800 $48,184 Inventory (2) 60,414 62,522 Other 14,939 14,090 Total current assets $127,153 $124,796 Property and equipment, net 60,705 61,613 Deferred compensation plan assets 5,344 4,232 Other assets 13,239 11,915 Total assets $206,441 $202,556 Liabilities and Stockholders' Equity Current liabilities (2) $59,316 $67,837 Long-term distribution center financing 615 1,475 Deferred lease incentives 9,812 9,513 Deferred compensation plan liabilities 5,344 4,231 Other non-current liabilities 9,196 8,122 Stockholders' equity 122,158 111,378 Total liabilities and stockholders' equity $206,441 $202,556 (1) Certain reclassifications have been made to conform to the current year presentation. (2) Includes import intransit inventories and corresponding payables of $11.3 million and $13.9 million as of August 4, 2007 and July 29, 2006, respectively. Reconciliation of GAAP Net Income and Diluted EPS to Non-GAAP Financial Measures Net income Diluted Period Description (000's) EPS Fiscal 2007 Q2 GAAP as originally reported $2,191 $0.16 Less: adjustment to provision for income taxes to normalize rate at a 39% provision $79 $0.01 Adjusted non-GAAP $2,112 $0.15 Fiscal 2006 Q2 GAAP as originally reported $4,957 $0.35 Less: adjustment to provision for income taxes to normalize rate at a 39% provision $920 $0.06 Adjusted non-GAAP $4,037 $0.29 Fiscal 2007 First Half GAAP as originally reported $2,306 $0.16 Less: adjustment to provision for income taxes to normalize rate at a 39% provision $84 $- Adjusted non-GAAP $2,222 $0.16 Fiscal 2006 First Half GAAP as originally reported $6,894 $0.49 Less: adjustment to provision for income taxes to normalize rate at a 39% provision $954 $0.07 Adjusted non-GAAP $5,940 $0.42 Statistics 13 weeks ended 26 weeks ended (Unaudited) (Unaudited) (Unaudited) (Unaudited) Store Count August 4, July 29, August 4, July 29, 2007 2006 2007 2006 Beginning of period 485 496 484 500 New 2 0 7 0 Closed (3) (1) (7) (5) End of period 484 495 484 495 Selling Square Footage (000's) Beginning of period 2,137 2,182 2,130 2,194 New / Expansion 9 0 31 0 Closed (11) (4) (26) (16) End of period 2,135 2,178 2,135 2,178 Average 2,142 2,181 2,140 2,185
